



Exhibit 10.1


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED MORTGAGE WAREHOUSING AGREEMENT
This First Amendment to Second Amended and Restated Mortgage Warehousing
Agreement (“First Amendment”) is made as of June 23, 2017, by and among M/I
Financial, LLC (“Borrower”), the Lenders (as defined below) and Comerica Bank,
as administrative agent for the Lenders (in such capacity, the “Agent”).
RECITALS
A.    Borrower entered into that certain Second Amended and Restated Mortgage
Warehousing Agreement dated June 24, 2016, by and among the financial
institutions from time to time signatory thereto (each, individually, a
“Lender,” and any and all such financial institutions collectively the
“Lenders”), Agent and Borrower (as amended, restated or otherwise modified from
time to time, the “Mortgage Warehousing Agreement”).
B.    Borrower has requested that Agent and the Lenders make certain amendments
to the Mortgage Warehousing Agreement and Agent and the Lenders are willing to
do so, but only on the terms and conditions set forth in this First Amendment.
NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and Lenders agree as follows:
1.The following definitions set forth in Section 1.1 of the Mortgage Warehousing
Agreement are amended and restated as follows:


“Applicable Margin” shall mean (i) with respect to any Advance accruing interest
at the Daily Adjusting LIBOR Rate, 2.375% per annum and (ii) with respect to any
Advance accruing interest at the Base Rate, 1.375% per annum.
“LIBOR Rate” shall mean the per annum rate of interest determined on the basis
of the rate for deposits in United States Dollars for a period equal to one (1)
month appearing on Page BBAM of the Bloomberg Financial Markets Information
Service at or about 11:00 a.m. (London, England time) (or soon thereafter as
practical) on such day, or if such day is not a Business Day, on the immediately
preceding Business Day. In the event that such rate does not appear on Page BBAM
of the Bloomberg Financial Markets Information Service (or otherwise on such
Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying eurodollar rates as may be agreed upon
by the Agent and the Borrowers, or, in the absence of such agreement, the “LIBOR
Rate” shall, instead, be the per annum rate equal to the average of the rate at
which the Agent is offered dollar deposits at or about 11:00 a.m. (Detroit,
Michigan time) (or soon thereafter as practical) on such day in the interbank
eurodollar market in an amount comparable





--------------------------------------------------------------------------------





to the principal amount of the Indebtedness hereunder which is to bear interest
at such “LIBOR Rate” and for a period equal to one (1) month;
provided, however, that for all of the foregoing purposes, if any LIBOR Rate so
determined is less than zero percent (0%), it shall be deemed to be zero percent
(0%) for purposes of this Agreement (“Zero Percent Floor”) except that each
Lender’s Hedge-Affected Share of any Hedged Facility will bear interest at the
rates determined without giving effect to the Zero Percent Floor.
“Pledged” shall mean, with respect to any Mortgage Loan, that (a) such Mortgage
Loan was originated or acquired with the proceeds of a Revolving Credit Advance
hereunder, whether or not such Advance remains outstanding, (b) either (i) the
Agent holds a first priority perfected security interest in and lien on such
Mortgage Loan, or (ii) if such Mortgage Loan is included as part of a pool of
Mortgage Loans representing, securing or backing an Agency MBS and Agent has
released its security interest in such Mortgage Loan without receipt of payment
in full of the amount originally advanced by the Lenders to Borrower to fund the
origination or purchase of such Pledged Mortgage Loan (without taking into
account any Buydown(s), as such term is defined in Section 2.11 hereof, of the
Revolving Credit), the Agent holds a first priority perfected security interest
in such Agency MBS with respect to such Mortgage Loan, and (c) the Required
Documents or Wet Funded Required Documents, as applicable, have been initially
delivered to Agent.
“Revolving Credit Maturity Date” shall mean the earlier to occur of (i) June 22,
2018, and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.
“Securities Custodian” shall mean the Person designated to receive Agency MBS of
Borrower upon issuance thereof. Subject to Section 5.19(a), each Securities
Custodian shall at all times meet the eligibility requirements, if any, set
forth in the applicable Agency Guide(s), and the initial Securities Custodian
shall be Comerica Bank. Before making any change in the Securities Custodian,
the Borrower shall obtain the prior written approval of the Agent in accordance
with Section 5.19. At any time that there is more than one Securities Custodian,
references in this Agreement to the “Securities Custodian” shall mean any or all
Securities Custodians, as applicable.
“Step-Up Period” shall mean the period from September 25 to October 16 of each
year and from December 15 of each year to February 2 of the next year.
2.The following defined terms are hereby added to Section 1.1 of the Mortgage
Warehousing Agreement in alphabetical order as follows:


“First Amendment Effective Date” shall mean June 23, 2017.





--------------------------------------------------------------------------------





“Hedged Facility” shall mean the Revolving Credit to the extent that all or any
portion of the principal amount of Advances in respect thereof bears interest at
a rate based on the LIBOR Rate and is subject to any Specified Hedge Agreement.
“Hedge-Affected Share” shall mean, as to any Lender at any date of
determination, its share of any Hedged Facility determined by multiplying the
outstanding principal amount of that Lender’s Advances under such Hedged
Facility by a fraction with a numerator equal to the current notional amount of
the Specified Hedge Agreements relating to such Hedged Facility and a
denominator equal to the outstanding principal amount of all Advances under such
Hedged Facility.
“Specified Hedge Agreement” shall mean any interest rate swap agreement executed
by the Borrower under the documentation published by the International Swaps and
Derivatives Association, Inc. that (i) is entered into as protection against
fluctuations in interest rates in general and not as a hedge related to any or
all Pledged Mortgage Loans, and (ii) does not provide for a minimum rate of zero
percent (0.00%) with respect to determinations of the LIBOR rate for the
purposes of such agreement (e.g., determines the floating amount by using the
“negative interest rate method” rather than the “zero interest rate method”).
3.Section 2.3(a)(ii) of the Mortgage Warehousing Agreement is amended and
restated as follows:


“(ii) except in the case of re-advances described in the last sentence of
Section 2.11 hereof, a description of the specific Mortgage Loans to be funded
or purchased with the proceeds of such Advance;”
4.Section 2.3(b) of the Mortgage Warehousing Agreement is amended by adding the
following at the beginning thereof: “except in the case of re-advances described
in the last sentence of Section 2.11 hereof,”.


5.Section 2.3(d)(iii) of the Mortgage Warehousing Agreement is amended by adding
the following at the beginning thereof: “except in the case of re-advances
described in the last sentence of Section 2.11 hereof,”.


6.Section 2.8(c) of the Mortgage Warehousing Agreement is amended and restated
as follows:
“(c) Borrower shall repay the principal amount of each Advance on the date (i)
of closing of the sale or other disposition of the specific Mortgage Loan(s) or
(ii) of receipt of the proceeds of the sale of the Agency MBS, if applicable,
supporting such Advance. The proceeds of any such sale, unless otherwise
directed by Agent in writing, shall be paid directly to Agent (and Borrower
shall so notify each investor of this requirement) by wire transfer to the Cash
Collateral Account, accompanied by a copy of the Approved Investor’s written
purchase advice with respect to any Mortgage Loans or the pool schedule for
Mortgage Loans included in Agency MBS,





--------------------------------------------------------------------------------





as applicable, and such wire, among other things, shall specify the applicable
Mortgage Loan(s) or applicable Agency MBS, as applicable.”
7.Section 2.10 of the Mortgage Warehousing Agreement is hereby amended and
restated as follows:


“2.10    Use of Proceeds of Advances. Advances of the Revolving Credit shall be
used solely to originate or acquire Pledged Mortgage Loans which are eligible
for inclusion in the Borrowing Base, subject to the terms and conditions hereof,
or in the case of re-advances as described in the last sentence of Section 2.11
hereof, for the Borrower’s normal working capital purposes, subject to the terms
and conditions hereof.”
8.The following is added to the Mortgage Warehousing Agreement as new Section
2.11:


“2.11    Buydowns. Without limiting any other rights of Borrower to prepay
amounts outstanding under the Revolving Credit contained herein, Borrower may,
at its option, prepay all or part of the outstanding principal amounts
outstanding under the Revolving Credit (including the Swing Line) at any time
without reducing the Revolving Credit Aggregate Commitment (such prepayment
individually a “Buydown” and collectively, “Buydowns”). Any Buydown made in
accordance with this Section shall be without premium or penalty. Each Buydown
shall be applied to repay outstanding Advances in the order and manner as
determined by Agent and Borrower. For the avoidance of doubt, a Buydown is a
reduction in the aggregate principal balance of the Advances outstanding under
this Agreement, but does not represent the prepayment of any particular Advance
with respect to any Pledged Mortgage Loans and, accordingly, a Buydown shall not
entitle Borrower to the release of any Pledged Mortgage Loans and Agent shall
continue to hold all Pledged Mortgage Loans as security for the Indebtedness
until such time as Agent releases its lien upon the sale of any such Pledged
Mortgage Loan in accordance with the terms of this Agreement or the other Loan
Documents. Borrower may request re-advances of all or a portion of the amount(s)
of any Buydown(s) subject to all of the terms and conditions for Advances, other
than those terms and conditions expressly excluded with respect to re-advances
in Section 2.3 of this Agreement, of the Revolving Credit under this Agreement.”
9.Section 5.19 of the Mortgage Warehousing Agreement is hereby amended and
restated as follows:


“(a)
If, no later than September 29, 2017, (i) a Custodial Account with the
Securities Custodian is not established by the Borrower, and (ii) a Securities
Account Control Agreement has not been executed by the Agent, the Borrower and
the Securities Custodian, as the custodian, (A) exclude from the Borrowing Base
any Mortgage Loans representing, securing or backing an






--------------------------------------------------------------------------------





Agency MBS and (B) on or before October 2, 2017, repay the principal amount of
each Advance that was made with respect to and/or is supported by such Mortgage
Loans.
(b)
Provide the Agent with at least thirty (30) days’ prior written notice of any
change in the Document Custodian or, if applicable, the Securities Custodian,
and in connection therewith, if the Agent’s consent to such change is given, the
Borrower shall make any revisions to its warehousing procedures that are
required to satisfy the Agent’s operations policies in place at such time,
including, if requested or required by the Agent, furnishing or causing to be
furnished to the Agent custodial and/or intercreditor agreements, in form and
substance satisfactory to the Agent, from the Borrower’s proposed Document
Custodian and/or Securities Custodian. Further, to the extent the Borrower
establishes a Custodial Account and delivers an executed Securities Account
Control Agreement as contemplated by Section 5.19(a), the Borrower shall at all
times maintain the Custodial Account in a manner acceptable to the Agent and
comply with its obligations under the Securities Account Control Agreement.”

10.Section 6.4(a) of the Mortgage Warehousing Agreement is hereby amended and
restated as follows:


“(a)
Sales of any MBS and Mortgage Loans (not constituting Collateral) in the
ordinary course of business, including the sale of servicing rights relating
thereto either concurrently with the sale of any such Mortgage Loans or on any
other date;”

11.Section 6.4(f) of the Mortgage Warehousing Agreement is hereby amended and
restated as follows:


“(f)
sales of Mortgage Loans that constitute Collateral to Approved Investors,
including the sale of servicing rights relating thereto either concurrently with
the sale of any such Mortgage Loans or on any other date, and sales of Agency
MBS that constitute Collateral to any purchaser;”

12.This First Amendment shall become effective (according to the terms hereof)
on the date (the “First Amendment Effective Date”) the following conditions have
been fully satisfied:


(a)
Agent shall have received via facsimile or portable digital format (followed by
the prompt delivery of original signatures) counterpart originals of this First
Amendment, in each case duly executed and delivered by the Agent, Borrower and
the Lenders.



(b)
Borrower shall have paid to the Agent all fees or amounts, if any, that are due
and owing to the Agent as of the First Amendment Effective Date.

13.Borrower hereby represents and warrants that, after giving effect to the
amendments to the Mortgage Warehousing Agreement contained herein, (a) the
execution and delivery of this First Amendment are within such party’s limited
liability company powers, have been duly authorized, are not in contravention of
law or the terms of its organizational documents, and except as have been
previously obtained do not require the consent or approval, material to the
amendments contemplated in this First Amendment, of any governmental body,
agency or authority, and this First Amendment and the Mortgage Warehousing
Agreement (as amended herein) will constitute the valid and binding obligations
of such undersigned party, enforceable in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (whether enforcement is
sought in a proceeding in equity or at law), (b) the representations and
warranties set forth in Article 4 of the Mortgage Warehousing Agreement are true
and correct in all material respects on and as of the date hereof (other than
any representation or warranty that expressly speaks only as of a certain date),
and (c) as of the date first above written and as of the First Amendment
Effective Date, no Default or Event of Default shall have occurred and be
continuing.


14.Borrower and Lenders each hereby ratify and confirm their respective
obligations under the Mortgage Warehousing Agreement, as amended by this First
Amendment and agree that the Mortgage Warehousing Agreement hereby remains in
full force and effect after giving effect to this First Amendment and that, upon
such effectiveness, all references in such Loan Documents to the “Mortgage
Warehousing Agreement” shall be references to the Mortgage Warehousing Agreement
as amended by this First Amendment.


15.Except as specifically set forth above, this First Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Mortgage
Warehousing Agreement or any of the Notes issued thereunder, or to constitute a
waiver by the Lenders or Agent of any right or remedy under or a consent to any
transaction not meeting the terms and conditions of the Mortgage Warehousing
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents.


16.Unless otherwise defined to the contrary herein, all capitalized terms used
in this First Amendment shall have the meaning set forth in the Mortgage
Warehousing Agreement.


17.This First Amendment may be executed in counterpart in accordance with
Section 11.9 of the Mortgage Warehousing Agreement.


18.This First Amendment shall be construed in accordance with and governed by
the laws of the State of Michigan, without giving effect to principles of
conflict of laws.


19.As a condition of the above amendments and waiver, Borrower waives,
discharges, and forever releases Agent, Lenders and their respective employees,
officers, directors, attorneys, stockholders and successors and assigns, from
and of any and all claims, causes of action, allegations or assertions known to
Borrower that Borrower has or may have had at any time up through, and
including, the date of this First Amendment, against any or all of the foregoing
in connection with





--------------------------------------------------------------------------------





the Mortgage Warehousing Agreement, including the First Amendment thereto
regardless of whether any such claims, causes of action, allegations or
assertions arose as a result of Agent’s or such Lender’s actions or omissions.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this First
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.


M/I FINANCIAL, LLC




By:    /s/ Derek J. Klutch                


Name:    Derek J. Klutch
Its:     President





--------------------------------------------------------------------------------





COMERICA BANK, as Agent and a Lender


By:     /s/ Celeste Ludwig                


Name:    Celeste Ludwig
Title:     Vice President







--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK, as a Lender


By:     /s/ Lisa M. Mahoney                


Name: Lisa M. Mahoney
Title:     Assistant Vice President









--------------------------------------------------------------------------------





BMO HARRIS BANK N.A., as a Lender


By:     /s/ Michael Lenardi                 


Name: Michael Lenardi
Title:     Vice President



